        Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT W. MORGAN,                            §
                            Plaintiff,       §
                                             §
v.                                           §         Civil Action No. _______________
                                             §
UNITED STATES OF AMERICA,                    §
                    Defendant.               §


                        PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF THIS COURT:

       Robert W. Morgan, Plaintiff in the above-styled and numbered civil action seeks

the return of property taken from him in a wrongful levy of a joint bank account and all

necessary declaratory relief necessary to determine the ownership of funds in the said

account immediately prior to the wrongful levy. For cause, Morgan respectfully pleads:



                                            I.
                                          Parties

       1.     Plaintiff, Robert W. Morgan, is an individual who is a resident of Santa Fe

County, New Mexico. His Social Security Number is xxx-xx-3187.

       2.     Defendant, the United States of America, is a proper party defendant in this

case to determine: (1) the Plaintiff’s right to recover property that was wrongfully levied;

and (2) to determine Plaintiff’s ownership of funds in a joint checking account under the

laws of New Mexico. The Defendant may be served with process through:




                                         Page 1 of 8
         Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 2 of 8




         a. the United States Attorney for the District of New Mexico, Mr. John C.
            Anderson, or the designated Civil Process Clerk, Ms. Diane Tapia, at
            201 3rd Street NW, Suite 900, Albuquerque, New Mexico 87102; and

         b. the Attorney General of the United States, U.S. Department of Justice,
            950 Pennsylvania Ave., NW, Washington, DC 20530-0001.


                                             II.
                                   Jurisdiction & Venue

         3.    This Court has jurisdiction over the subject matter of this case pursuant to

28 U.S.C. § 1346(a). This Court further has the jurisdiction pursuant to 26 U.S.C. § 7426

(wrongful levy) and 28 U.S.C. §§ 2201–02 (declaratory judgment). This Court may

properly exercise its jurisdiction over the Defendant pursuant to 28 U.S.C. § 1346(a)(1)

and 26 U.S.C. § 7426(a).

         4.    Venue is proper within this District pursuant to 28 U.S.C. § 1402(a).



                                            III.
                                        Background

         5.    At all relevant times, Robert W. Morgan has been the owner and a depositor

involving a checking account at Bank of America, account xxxx-xxxx-2394. When the

Checking Account was opened, Morgan was domiciled in Harris County, Texas, and the

Checking Account was opened at a Bank of America branch located in Harris County,

Texas.

         6.    During January 2019, Morgan started to reside in Santa Fe County, New

Mexico at a residence owned by his long-time friend, Mike Willis, and he updated the

mailing address for statements and other correspondence related to the Checking Ac-

count to reflect a Santa Fe County, New Mexico mailing address. All of his mail is being


                                         Page 2 of 8
       Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 3 of 8




forwarded to this address, and the mail forwarding is scheduled to expire on, or about,

March 21, 2020.

       7.     On, or about, March 22, 2019, Morgan desired to have another signatory

on the Checking Account so that banking transactions could be done in the event he was

temporarily unable to conduct the transaction himself. He intended to add Mike Willis’

wife, Francie (SSN xxx-xx-0634), as an authorized signer on the account. Morgan and

Francie Willis both went, in person, to the Bank of America branch at 1234 St. Michaels

Drive, Santa Fe, New Mexico 87505 to accomplish this. Morgan was told that the only

way he could accomplish this was to convert the account to a joint account, and he will-

ingly did so. From that point, the account was styled as, “Robert W. Morgan and Francie

M. Willis.” The date prior to Francie Willis being added to the Checking Account, the bal-

ance was $146,541.42. All of the funds deposited into the Checking Account as of this

date were funds belonging to, or earned by, Morgan.

       8.     Unbeknownst to Morgan, Francie Willis owed substantial sums of unpaid

taxes to the IRS.

       9.     On, or about, November 13, 2019, Morgan learned that the Checking Ac-

count was frozen due to a request by the IRS in order to collect part of the debt she owed

to the IRS. The balance of the Checking Account on this date was $145,112.01. Prior to

the attachment date, Morgan never received any notice of intent to levy or other notice

from the IRS regarding the collection of any tax. At all material times, Morgan has timely

filed his personal tax returns and has timely paid all taxes due.




                                        Page 3 of 8
        Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 4 of 8




        10.      Ultimately, the IRS levied $145,112.01 from the Checking Account and ap-

plied it to the taxes owed by Francie Willis. Additionally, Bank of America charged Morgan

$125.00 as a service charge as a result of the levy.

        11.      From the time Francie Willis was added to the Checking Account, all depos-

its of monies into the account were earned by Morgan or were directly attributable to

income earned by Morgan. As shown in the table below, Morgan received Social Security

payments totaling $15,434.10. Francie Willis deposited $0 into the Checking Account;

therefore, all interest and other income was based upon Morgan’s deposits:

        Balance at March 20, 2019                                       $146,541.42
        Summary of Deposits from Mar. 21, 2019–Nov. 13, 2019
              Social Security paid to Morgan                             $15,434.10
              Interest                                                         19.27
              Bank Reward                                                      29.31
              Total Deposits from Mar. 21, 2019–Nov. 13, 2019            $15,482.68
        Total Deposits Attributable to Morgan                           $162,024.10


        12.      Francie Willis was formally removed from the account on November 14,

2019.



                                            IV.
                                        Wrongful Levy

        13.      Incorporating the foregoing facts, Morgan brings an action for wrongful levy

pursuant to 26 U.S.C. § 7426(a). On, or about, November 13, 2019, a levy was made on

property belonging to Morgan. At no time was Morgan indebted to the Defendant for an




                                           Page 4 of 8
         Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 5 of 8




any of the unpaid taxes at issue. In fact, at no relevant time has Morgan been subject to

any collection activity by the IRS for any delinquent income taxes.

         14.   In applying the Tax Code, ownership of funds in a joint checking account is

determined according to the applicable state law. United States v. National Bank of Com-

merce, 472 U.S. 713, 722 (1985). Under New Mexico law, joint accounts belong to the

parties in proportion to the net contribution of each to the sums on deposit, unless there

is clear and convincing evidence of a different intent. NMSA 1987 § 45-6-211(B) (eff. Jul.

1, 1992); see also Johnston v. Sunwest Bank of Grant County, 1993-NMSC-060, ¶ 9, 863

P.2d 1043, 1045 (1993) (while a joint account holder may withdraw any, or all, of the funds,

the intentions of the parties and the parties’ respective contributions to the account deter-

mine ownership); Montoya v. Velasquez (In re Strom), No. 7-10-14024-TA, 2013 WL

265071, at *5 (Bankr. D. N.M. Jan. 10, 2013) (Thuma, J.). From any measure, Morgan

owned $146,541.42 at the time Francie Willis became a signatory on the Checking Ac-

count.

         15.   None of the monies deposited into the Checking Account from March 21,

2019 through November 13, 2019 were deposited by Francie Willis or represented mon-

ies earned by her.

         16.   Because the deposits into Checking Account clearly belonged to Morgan

pursuant to New Mexico law, he is entitled to recover the the funds wrongfully levied from

the Checking Account pursuant to 26 U.S.C. § 7426(b)(2). Specifically, the Court should

grant a judgment for the full amount levied in the amount of $145,112.01 plus all associ-

ated bank charges amounting to $125.00. Upon entry of a judgment, the Court should



                                         Page 5 of 8
       Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 6 of 8




order the Defendant to immediately return the wrongfully levied funds to Morgan’s sole

possession.



                                          V.
                                 Declaratory Judgment

      17.     Incorporating the foregoing facts in Paragraphs 1 through 16, supra, Mor-

gan seeks a declaratory judgment regarding the ownership of the funds in the account.

This Court may grant declaratory relief pursuant to 28 U.S.C. §§ 2201–02.

      18.     Declaratory relief is necessary because there is a boba fide dispute as to

the ownership of the funds that were wrongfully levied by the IRS and whether the funds

can be used for the satisfaction of a debt owed by Francine Willis.

      19.     In applying the Tax Code, ownership of funds in a joint checking account is

determined according to the applicable state law. National Bank of Commerce, 472 U.S.

at 722. Under New Mexico law, joint accounts belong to the parties in proportion to the

net contribution of each to the sums on deposit, unless there is clear and convincing

evidence of a different intent. NMSA 1978 § 45-6-211(B) (West 2019); see also Johnston,

1993-NMSC-060, ¶ 9, 863 P.2d at 1045; Strom, 2013 WL 265071, at *5. From any meas-

ure, Morgan owned $146,541.42 at the time Francie Willis became a signatory on the

Checking Account, and the Court should declare Morgan the owner of such amount of

the funds that were wrongfully levied from the Checking Account.

      20.     For these reasons, it is necessary for the Court to determine Morgan’s own-

ership of funds in the Checking Account. In connection with obtaining such a declaration,




                                        Page 6 of 8
        Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 7 of 8




Morgan seeks a judgment against the Defendant for reasonable attorneys’ fees, costs of

Court, and all other appropriate relief.

       WHEREFORE, premises considered, Robert W. Morgan, respectfully requests

that the Defendant be summoned to appear and answer, and after a trial on the merits,

that the Court:

       a. Determine that Morgan was the owner of $145,112.01 in funds that were
          levied from Bank of America Checking Account xxxx-xxxx-2394 plus all
          bank charges imposed on Morgan as a result of the wrongful levy;

       b. Enter a judgment against the Defendant for $145,237.01;

       c. Order the Defendant to pay Morgan the full amount of the judgment upon
          its entry; and

       d. Grant Morgan all such further legal and equitable relief which is just.

                                                         Respectfully Submitted,

                                                         Pendergraft & Simon, LLP

                                                         /s/ William P. Haddock
                                                         William P. Haddock
                                                         Texas Bar No. 00793875
                                                         2777 Allen Parkway, Suite 800
                                                         Houston, TX 77019
                                                         Tel. (713) 528-8555
                                                         Fax. (713) 868-1267

                                                         Application for admission pro hac
                                                         vice pending

                                                         Counsel for Plaintiff

Of counsel:
Sommer, Udall, Hardwick & Jones, PA

/s/ Estevan Sanchez
Estevan R. Sanchez
PO Box 1984
Santa Fe, NM 87504-1984


                                           Page 7 of 8
       Case 1:20-cv-00336-SCY-LF Document 1 Filed 04/14/20 Page 8 of 8




Tel. (505) 982-4676
Fax. (505) 988-7029

Mr. Haddock is certified as a
member in good standing of
the Bar of the State of Texas.




                                  Page 8 of 8
